           Case 2:21-cv-00833-MTL Document 1 Filed 05/10/21 Page 1 of 6




     SCHLEIER LAW OFFICES, P.C.
 1
     3101 N. Central Avenue
 2   Suite1090
     Phoenix, Arizona 85012
 3   Telephone: (602) 277-0157
 4   Facsimile: (602) 230-9250

 5   TOD F. SCHLEIER, ESQ. #004612
     Email: Tod@SchleierLaw.com
 6
     BRADLEY H. SCHLEIER, ESQ. #011696
 7   Email: Brad@SchleierLaw.com
 8   Attorneys for Plaintiff
 9
                           IN THE UNITED STATES DISTRICT COURT
10
                                        DISTRICT OF ARIZONA
11
12                                                      ) Case No.
     Candice Lawrence-Reed, a single woman,
                                                        )
13                                                      )
                      Plaintiff,                        ) COMPLAINT
14   v.                                                 )
15                                                      ) (Jury Trial Demanded)
     NextGen Healthcare, Inc., a foreign                )
16   corporation; Topaz Information Solutions,          )
     LLC, a limited liability company,                  )
17                                                      )
                                                        )
18                                                      )
                                   Defendants.          )
19
                                                        )
20
            Plaintiff, by and through counsel, for her Complaint against Defendants, alleges:
21
                                        I. NATURE OF CLAIM
22
            1.      This is a proceeding for damages against Defendants NextGen Healthcare, Inc.
23
     and Topaz Information Solutions, LLC, to redress the deprivation of rights secured to
24
     Plaintiff by Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq. for
25
     retaliation.
26
          Case 2:21-cv-00833-MTL Document 1 Filed 05/10/21 Page 2 of 6




 1                                       II. JURISDICTION
 2          2.     The jurisdiction of this Court is invoked pursuant to 28 U.S.C. §1331 and the
 3   Civil Rights Act of 1964 (Title VII), as amended and modified, 42 U.S.C. §§ 2000e et seq.
 4                                          III.   VENUE
 5          3.     Venue is proper because the acts detailed in this Complaint occurred within
 6   the State of Arizona and the jurisdiction of this Court.
 7                           IV. PROCEDURAL REQUIREMENTS
 8          4.     Plaintiff filed a Charge of Discrimination with Equal Employment
 9   Opportunity Commission (EEOC) on August 13, 2019 alleging discrimination on the basis
10   of her gender and retaliation. The EEOC issued its Notice of Right to Sue on March 16,
11   2021. Plaintiff has satisfied all procedural requirements necessary to bring this action.
12                                           V. PARTIES
13          5.     Plaintiff Candice Lawrence-Reed (hereinafter “Plaintiff”) is a female who was
14   employed by Defendant Topaz Information Solutions, LLC during the period 2014 until her
15   termination on December 14, 2018.
16          6.     Defendant Topaz Information Solutions, LLC (hereinafter “Topaz”) is a
17   healthcare solutions company dedicated to meeting the needs of behavioral health and social
18   services organizations and is an employer with respect to Title VII of the Civil Rights Act.
19          7.     Defendant NextGen Healthcare, Inc. (hereinafter “NextGen”) is a software and
20   services company which develops and sells electronic health record (EHR) software and
21   practice management systems to the healthcare industry with its headquarters in Irvine,
22   California and is an employer with respect to Title VII of the Civil Rights Act.
23          8.     On or about October 13, 2019, Defendant NextGen acquired all of the assets of
24   Defendant Topaz.     Javier Favela, formerly Defendant Topaz’s Chief Executive Officer
25   became the Vice President, Behavioral Health Solutions at Defendant NextGen and all of
26   Defendant Topaz’s employees became employees of Defendant NextGen. Defendant Topaz

                                                   -2-
          Case 2:21-cv-00833-MTL Document 1 Filed 05/10/21 Page 3 of 6




 1   was aware of and had been served Plaintiff’s EEOC charge of discrimination prior to
 2   Defendant NextGen’s acquisition of Defendant Topaz.
 3         9.     Because Defendant Topaz sold its assets to Defendant NextGen, Defendant
 4   Topaz may not be able to provide adequate monetary or injunctive relief without
 5   Defendant NextGen.
 6                                  VI. FACTUAL ALLEGATIONS
 7         10.    Plaintiff was hired in August 2014 as an Account Manager, reporting
 8   directly to the then CFO, Javier Favela. Upon being hired, Defendant Topaz asked
 9   Plaintiff to relocate from California to Arizona on multiple occasions. In November 2016
10   Plaintiff agreed; Defendant Topaz signed a ten-month lease for Plaintiff’s housing, and
11   then signed a second ten-month lease, both of which named the Plaintiff as the occupant.
12         11.    In November 2016, Plaintiff was promoted to the position of Strategic
13   Account Executive, reporting to Javier Favela, Chief Executive Officer. As Strategic
14   Account Executive, Plaintiff was responsible for forecasting and execution of business
15   sales and relationship management, presented Defendant Topaz’s products and services to
16   assigned customers, while managing customer accounts and contracts.
17         12.    Defendant Topaz has a sexual harassment policy, which specifically states
18   Topaz expects employees to make a timely complaint to investigate and correct any
19   behavior that may be in violation of its own policy. Defendant Topaz has Employee
20   Guidelines, including an Employee Problem Procedure which states: “When an employee
21   believes an employment decision, working condition or treatment is unjust, inequitable, a
22   hindrance to effective business operations or otherwise problematic, he or she is
23   encouraged to discuss the matter with Management.”
24         13.    Based upon Plaintiff’s information and belief, it is Defendant Topaz’s
25   practice to utilize progressive discipline before terminating other employees and Plaintiff
26

                                                -3-
          Case 2:21-cv-00833-MTL Document 1 Filed 05/10/21 Page 4 of 6




 1   is aware of other employees who have received progressive discipline before termination
 2   of employment.
 3          14.    At all times during her employment, Plaintiff received good performance
 4   reviews. Plaintiff was never disciplined and was never apprised of any job deficiencies nor
 5   did she receive any verbal or written warnings.
 6          15.    In October 2017, Ken Kontowicz was hired as Vice President of Sales for
 7   Defendant Topaz. Mr. Kontowicz did not directly supervise Plaintiff. Mr. Kontowicz
 8   assigned potential inside sales opportunities in Plaintiff’s territory to males when such
 9   opportunities should have been directed to her. These assignments directly interfered with
10   Plaintiff’s ability to reach her sales goals and had the ability to confuse customers by
11   dealing with different salespersons.
12          16.    In spring 2018, Plaintiff reported to her supervisor, Ms. Ronke Komolafe,
13   about Mr. Kontowicz’ and other employees’ creation of a hostile work environment
14   toward Plaintiff which interfered with her ability to accomplish her job. Plaintiff informed
15   Ms. Komolafe that Mr. Kontowicz cut her off during weekly business development
16   meetings and questioned Plaintiff in front of others for the purpose of making her look bad
17   and embarrass her in front of her colleagues.
18          17.    Upon information provided by Ronke Komolafe to Plaintiff, as a follow-up
19   to Plaintiff’s complaints regarding Ken Kontowicz, it is Plaintiff’s understanding and
20   belief, that Mr. Kontowicz received a reprimand from Mr. Favela in March 2018 for his
21   unprofessional treatment toward Plaintiff.
22          18.    In June/July 2018, after Plaintiff complained to Ms. Komolafe about the
23   continued harassing behaviors on more than one occasion, Ms. Komolafe began to attend
24   the weekly business development meetings in an effort to mitigate the harassing behavior
25   towards Plaintiff.
26

                                                  -4-
           Case 2:21-cv-00833-MTL Document 1 Filed 05/10/21 Page 5 of 6




 1             19.    On December 11, 2018, Plaintiff had a phone call with Ms. Komolafe and
 2   again complained about harassing behavior and the hostile work environment such that it
 3   was difficult for Plaintiff to perform her job duties. Plaintiff requested to take paid time
 4   off for two days.
 5             20.    Just three days later, on December 14, 2018, without prior notice or warning,
 6   Plaintiff’s employment with Defendant Topaz was terminated, with Mr. Favela’s
 7   statement that “it was no longer a fit.” At the time of Plaintiff’s termination, Plaintiff was
 8   provided a favorable reference letter written by Ms. Komolafe.
 9                                   FIRST CLAIM FOR RELIEF
10                                (Retaliation in Violation of Title VII)
11             21.    Plaintiff realleges the allegations of Paragraphs 1-20 as if fully set forth
12   herein.
13             22.    The acts or omissions of Defendants, as alleged herein above, violate Title
14   VII of the Civil Rights Act of 1964, as amended and created a hostile work environment
15   for Plaintiff.
16             23.    The acts and omissions of Defendants, and its employees, as alleged herein
17   above, violate Title VII's retaliation provisions.
18             24.    Defendants willfully and intentionally retaliated against Plaintiff, as alleged
19   hereinabove, on the basis of reprisal for her complaints about the hostile work
20   environment three days after her last report to Ms. Komolafe.
21             25.    Plaintiff has been damaged by Defendants’ violations of Title VII in the
22   form of lost wages, mental and emotional distress, damage to her reputation and such other
23   damages as proven at trial.
24             26.    Defendants willfully and intentionally discriminated against Plaintiff, as
25   alleged hereinabove, on the basis of her sex and created a hostile work environment for
26

                                                    -5-
            Case 2:21-cv-00833-MTL Document 1 Filed 05/10/21 Page 6 of 6




 1   Plaintiff. When Plaintiff complained to her supervisor, on more than one occasion, about a
 2   hostile work environment caused by the Vice President of Sales, Plaintiff was terminated.
 3           27.   Plaintiff is damaged by Defendants’ violations of Title VII including lost
 4   wages, the value of benefits, mental and emotional distress and damage to her reputation
 5   and such other damages as proven at trial.
 6           28.   The actions were done in reckless indifference to Plaintiff’s federally-
 7   protected rights and Plaintiff is therefore entitled to recover punitive and exemplary
 8   damages under Title VII.
 9           WHEREFORE, Plaintiff demands judgment against Defendants as follows:
10           1.    This court declare the actions complained of herein to be in violation of Title
11   VII of the Civil Rights Act, as amended;
12           2.    Actual damages in the form of wage loss and the value of benefits and front
13   pay;
14           3.    Compensatory damages be awarded to Plaintiff and against Defendants;
15           4.    Punitive and exemplary damages;
16           5.    Plaintiff be awarded her attorneys' fees pursuant to 42 U.S.C. §1988;
17           6.    Plaintiff be awarded her costs; and
18           7.    Plaintiff be awarded all other relief that this Court deems just and proper
19   under the circumstances.
20                                DEMAND FOR JURY TRIAL
21           Pursuant to Rule 38 (b) of the Federal Rules of Civil Procedure, Plaintiff hereby
22   demands a jury trial.
23
             DATED this 10th day of May 2021.
24
                                                SCHLEIER LAW OFFICES, P.C.
25                                              /s/ Tod F. Schleier
26                                              Tod F. Schleier
                                                Attorney for Plaintiff
                                                  -6-
